Per Curiam.

On appeal, appellant cites no Ohio legal authority that permits a private citizen to present evidence before the grand jury or requires appellees to permit him to do so. Under R.C. 2939.10, only the prosecuting attorney, assistant prosecuting attorney, and, in certain cases, the Attorney General or special prosecutor appointed by the Attorney General have access to the grand jury. Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.